Exhibit 99.1 root9B Moves to #1 on the Cybersecurity 500 List for 2016 PR Newswire COLORADO SPRINGS, Colo., Jan. 19, 2016 COLORADO SPRINGS, Colo.,Jan. 19, 2016/PRNewswire/ root9B, a root9B Technologies Company (OTCQB: RTNB) and leading provider of advanced cybersecurity services and training for corporate and government clients, has moved to the Number One position on the Cybersecurity 500 ranking of the world's hottest and most innovative cybersecurity companies for 2016. The Cybersecurity 500 is a global compilation of leading companies who provide cybersecurity solutions and services. "In 2016, we are placing a greater emphasis on 'pure play' cybersecurity firms that focus mainly on advisory, consulting, specialized staffing, and support services," saidSteve Morgan, Founder and CEO at Cybersecurity Ventures and Editor-In-Chief of the Cybersecurity 500. "root9B brings a rare combination of extensive real-world cyber defense experience, senior level cyber experts with backgrounds protecting U.S. federal agencies and commercial enterprises, deep subject matter expertise in the most important cybersecurity disciplines, a local presence in key U.S. regions with plans and the financial ability to expand into other regions, international exposure, and their own state-of-the-art adversary pursuit center. They have a very well thought out model for proactively hunting down and stopping network intruders for their clients." Cybersecurity Ventures also releases a Cybersecurity Market Report that consolidates estimates by IT research firms and analysts. The latest report finds that the cybersecurity industry is expected to grow from$77 billionin 2015 to more than$170 billionin 2020. root9B has extensive experience in supporting government agencies, universities and publicly-traded and private companies in the financial services, retail, health care and energy industries. The company is led by former Department of Defense and U.S. Intelligence Community cyber executives and operators who have spent decades defending critical networks from the world's most dangerous adversaries. Since making its Cybersecurity 500 debut at #216 in April of 2015, root9B has had several significant developments, among them: ●
